ACCEPTED
                                                                                        14-14-00462-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                  1/30/2015 10:47:34 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK


                             No. 14-14-00462-CV
                     __________________________________
                                                              FILED IN
                                                       14th COURT OF APPEALS
         IN THE   FOURTEENTH COURT OF APPEALS AT HOUSTON  HOUSTON, TEXAS
                    __________________________________ 1/30/2015 10:47:34 AM
                                                       CHRISTOPHER A. PRINE
                                                                Clerk
                             THE STATE OF TEXAS,
                                     Appellant,
                                          v.
TREELINE PARTNERS, LTD., a Texas Limited Partnership, Laroca Partners H,
   LTD., a Texas Limited Partnership and CBS Outdoor, Inc., a Delaware
                              Corporation,

                                  Appellees.
                     __________________________________

        APPELLEE TREELINE’S UNOPPOSED FIRST MOTION
       FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLEE
               __________________________________

                      Trial Court Cause No. 1016954
  On Appeal from County Court at Law Number Three of Harris County, Texas
                The Honorable Linda Storey, Judge Presiding
                  __________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Rule 10.5(b) and 38.6(d) of the Texas Rules of Appellant

Procedure, Treeline Partners, Ltd., a Texas Limited Partnership, and Laroca

Partners H, Ltd., a Texas Limited Partnership (collectively “Treeline”) files this its

Unopposed First Motion for Extension of Time to File Brief of Appellee, and

would show the Court as follows:



                                          1
       1.    Appellant, the State of Texas, filed its Brief of Appellant on January

6, 2015, after taking three extensions.

       2.    Appellee Treeline’s Brief of Appellees is due to be filed on February

6, 2015.

       3.    Appellee Treeline requests a 30-day extension of time to file its Brief

of Appellee until Monday, March 9, 2015 (the 30th day falls on Sunday, March 8).

       4.    This is Appellee Treeline’s First Motion for extension of time to file

its Brief.

       5.    Appellee requests an extension because this case involves a lengthy

appellate record consisting of 1,134 pages in the Clerk’s Record and 16 volumes of

reporter’s record consisting of 2,536 pages.

       6.    Appellant, the State of Texas is not opposed to this Motion.

       For these reasons, Appellee Treeline prays that the Court grant this Motion

and extend the time for filing its Brief of Appellee to and including March 9, 2015.

Treeline prays for such other and further relief to which it may be justly entitled.




                                          2
                                          Respectfully submitted,

                                          VINSON & ELKINS L.L.P.


                                          /s/ Marie R. Yeates
                                          Marie R. Yeates
                                          State Bar No. 22150700
                                          myeates@velaw.com
                                          H. Dixon Montague
                                          State Bar No. 14277700
                                          dmontague@velaw.com
                                          Billy C. Dyer
                                          State Bar No. 06312580
                                          bdyer@velaw.com
                                          Catherine B. Smith
                                          State Bar No. 03319970
                                          csmith@velaw.com
                                          David G. Wall
                                          State Bar No. 25060788
                                          dwall@velaw.com
                                          1001 Fannin Street, Suite 2500
                                          Houston, Texas 77002-6760
                                          Telephone: 713.758.2086
                                          Facsimile: 713.615. 5461

                 Attorneys for Appellees Treeline Partners, Ltd.,
                          and Laroca Partners H, Ltd.


                      CERTIFICATE OF CONFERENCE

       I hereby certify that on January 29, 2015, I conferred with Susan Desmarais
Bonnen (attorney for Appellant, the State of Texas) via email, and she indicated
that the State was not opposed to this motion. I certify that on January 29, 2015, I
conferred with Richard Rothfelder (attorney for Appellee, CBS Outdoor) via
email, and he indicated that CBS Outdoor was not opposed to this motion.


                                             /s/ H. Dixon Montague
                                             H. Dixon Montague
                                         3
                        CERTIFICATE OF SERVICE

      The undersigned certifies that on January 30, 2015, the foregoing Brief of
Appellees was served electronically on the following parties in accordance with the
requirements of the Texas Rules of Appellate Procedure:


Susan Desmarais Bonnen
susan.bonnen@texasattorneygeneral.gov
Phillip Arnold
philip.amold@texasattomeygeneral.gov
Esther Fraser
Esther.fraser@texasattorneygeneral.gov
Assistant Attorneys General
P.O. Box 12548
Austin, Texas 78711-2548
       Attorneys for Appellants
       Via Electronic Service

ROTHFELDER & FALICK, LLP
Leslie Taylor
Leslie54Taylor@att.net
Richard L. Rothfelder
rrothfelder@swbell.net
1201 Louisiana Street, Suite 550
Houston, Texas 77002
       Attorneys for Appellee, CBS Outdoor
       Via Electronic Service


                                         /s/ Catherine B. Smith
                                         Catherine B. Smith




US 3265571v.1



                                         4